Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 2-4, 7, 9-11, 13, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 16, fig. 3A of Lethellier (US 2018/0367030) in view of Lind (US 2017/0317594) teaches a bulk capacitor circuit for a multiple input-voltage AC/DC charger/adapter comprising: a plurality of bulk capacitors [in 204]; an input for connection to a power source [eg. that supplying power to 302]; an output for connection to a DC/DC converter [118 of fig. 1] (par. 36); a switch means [in 204]; the switch means being configured for selectively connecting the plurality of the bulk capacitors between the input and output; an input voltage sensor [that sensing voltage in 302]; and control and driver circuitry [that controlling the switches of 204 in 302]; wherein: the control and driver circuitry is configured to receive a signal from the input voltage sensor indicative of the input AC voltage (302 receives voltage at output of circuit, where the output depends on the input AC voltage), and responsive to said signal, the circuit operates to control the switch means to connect at least one of the plurality of bulk capacitors. Lethellier does not teach where the plurality of bulk capacitors have different voltage ratings. However, Lind teaches an AC to DC converter with switchable capacitors with different voltage ratings selectively chosen (par. 3). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the capacitors with different voltage ratings as taught in Lind for the purpose of utilizing a suitable and well-known type of way of improving efficiency of AC to DC adapters. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the first bulk capacitor being always connected; a second bulk capacitor having a capacitance value C2 and a voltage rating for a second input voltage range, below the first first input voltage range, and a switch to selectively connect/disconnect the second bulk capacitor; an input voltage sensor; and a control and driver circuitry; wherein: the control and driver circuitry is configured to: receive a signal from the input voltage sensor indicative of the input AC voltage, and responsive to said signal, control the switch to connect/disconnect the second bulk capacitor; wherein only the first bulk capacitor is connected to provide a capacitance value of C1 for the first input voltage range; and the first and second bulk capacitors are connected to provide a combined capacitance value of C 1 + C2 for the second input voltage range, 2and provide a disable/enable signal output to the DC/DC converter, whereby for the second input voltage range, the first and second bulk capacitors are connected prior to enabling the DC/DC converter.
Regarding claims 3, 4, 7, 9-11, 13, and 17, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896